Case: 11-30864     Document: 00511912231         Page: 1     Date Filed: 07/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 6, 2012
                                     No. 11-30864
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PAT TERRY,

                                                  Plaintiff-Appellant

v.

JAMES LEBLANC; LYNN COOPER; JOHN DOE VAJNAR; ROBERT
HENDERSON; JOE RUEBUSH; JOHN CRAWFORD,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-112


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Pat Terry, Louisiana prisoner # 550371, sued under 42 U.S.C. § 1983,
alleging that prison officials were deliberately indifferent to his medical needs.
In this interlocutory appeal, Terry challenges the district court’s denial of his
motion for a preliminary injunction. Additionally, the instant appeal challenges
the district court’s denial of Terry’s motion to compel discovery.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30864     Document: 00511912231     Page: 2    Date Filed: 07/06/2012

                                  No. 11-30864

      Interlocutory orders denying preliminary injunctions are immediately
appealable as an exception to the final judgment rule. 28 U.S.C. § 1292(a)(1);
Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991). However, we lack
jurisdiction to decide moot questions or issues that cannot affect the rights of the
parties to the appeal. McRae v. Hogan, 576 F.2d 615, 617 (5th Cir. 1978). While
this appeal was pending, the district court entered a final judgment dismissing
Terry’s suit, which included a request for permanent injunctive relief. The entry
of a final judgment regarding permanent injunctive relief moots any order
regarding temporary injunctive relief. See Louisiana World Exposition, Inc. v.
Logue, 746 F.2d 1033, 1038 (5th Cir. 1984).
      With regard to the order denying Terry’s discovery motion, Terry points
to no authority vesting us with jurisdiction to grant him relief in this appeal.
The district court’s denial was entered before final judgment was entered, and
we are without jurisdiction to review such an order in an interlocutory appeal.
See § 1292(a)(1); Texaco Inc. v. Louisiana Land & Exploration Co., 995 F.2d 43,
44 (5th Cir. 1993).
      APPEAL DISMISSED.




                                         2